Smith, J.:
No question is raised upon the contributory negligence of the plaintiff. The night was very dark. It was raining. She was riding as the guest of Conklin, with whose negligence she cannot be charged.
The negligence of defendant’s highway commissioner, however, we are of opinion has not been proven. It is perhaps true that if this bridge had been guarded this accident would not have happened. The existence of this fact, however, is not enough to impose liability upon the defendant town. The highway commissioner must have failed to exercise reasonable care in not guarding the sides of this bridge before the defendant can be charged with damages for injuries occasioned by the lack of guards. There is considerable evidence as to whether this bridge was upon a curve. Even if it were, the curve was by no means a sharp one. The danger to be apprehended from unguarded sides of a bridge or embankment upon a curve would be from lack of a railing upon the outer edge of the curve rather than upon the inner side. There is some evidence as to the wheel tracks of this carriage. The rails extending from the fence onto the bridge upon the easterly side, from which the carriage came, were undisturbed, so that the carriage must have entered upon the bridge at least a foot and a half or two feet from the edge of the plank. At about the third plank, however, the evidence would seem to show that the left carriage wheel first left the bridge. From this bridge about ten feet is a turn in the road to the south, or left, as they were going. The natural inference would seem to be that either the horse or the driver thought, in the darkness, that this turn in the road had been reached, and that this mistake was the cause of the accident. It appears that this town had in it over two hundred miles of highways ; that there were between three hundred and four hundred bridges, upon which were from three planks upwards, and as many more smaller ones. The highway was itself well defined, and upon either side there were large rocks and stones which would warn the traveler in the night time should he get off therefrom. Coming up to this bridge, then, with a well-defined *580highway, with barriers from the ends of the rail fence alongside of the road up onto the bridge across a stream only nine feet wide between the abutments of the bridge, it would seem to us to be an unreasonable rule to hold the commissioner of highways personally' liable for failure to sideguard that oridge. And yet, if this town is liable to pay to this plaintiff the damages sustained, the commissioner of highways is legally liable to reimburse the town for those damages paid. (See Highway Law [Laws of 1890, chap. 568] §§ 16, 17).
It is probably impossible to reconcile all of the cases upon this question. Each case arises under circumstances peculiar to itself. In many of them the courts have held that the question of negligence was for the jury to determine. In some of them the courts have decided that a preliminary question arose for the court to determine, to wit, whether there was sufficient evidence of the commissioner’s negligence to permit the jury to pass thereupon. The case of Waller v. Town of Hebron (5 App. Div. 577) is a good illustration of the class of cases where the court has held that there was not sufficient evidence upon which to allow the jury to find negligence of the highway commissioner. No case is cited, and I have been unable to find any, where upon a bridge nine feet between abutments, upon a road straight, or substantially straight, the court has allowed a recovery of damages for negligence in not placing a guard upon the sides thereof. When in addition to these facts it appears that the highway was one from which a traveler would not naturally depart, and that the approaches of the bridge were properly safeguarded by rails extending from the fence onto the bridge, it becomes the more difficult to discover any legal ground of liability. To uphold the verdict in this case would practically be to authorize a recovery in all cases where a traveler went over the side of a bridge that was not guarded where the bridge was only nine feet between abutments and the planking twelve feet wide. To this extent we are not prepared to go. We are unable to find any facts which in our judgment can sustain this verdict.
All concurred.
Judgment and order reversed and new trial granted, with costs to appellant to abide the event.